OSBORNE, Judge.
This is the second appeal in this highway condemnation case. At the first trial the jury returned a verdict for $18,000 which this court held excessive on the basis of the *750evidence. Commonwealth, Department of Highways v. Arnett, Ky., 390 S.W.2d 187. On the second trial the jury returned a verdict of $18,500, $500 in excess of the first verdict. The evidence on this trial was not substantially different from that at the first trial. The first decision, therefore, becomes the law of the case. Kentucky Road Oiling Company v. Sharp, 257 Ky. 378, 78 S.W.2d 38.
The judgment is reversed.
All concur.